DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Applicant’s representative, Ms. Catherine M. Bishop, Registration Number 71,806 on 06/14/2022.

The application has been amended as follows:

Claims
1. (Currently Amended) A drone, comprising: a frame; at least one propeller for generating aerodynamic lift; a controller for controlling the propeller; an article containment area for containing an article to be carried by the drone, wherein the article containment area has a bottom formed by an array of externally-actuatable, dual- stacked rollers for supporting the article and allowing the article to move in, out or through the article containment area.

9. (Canceled)

12. (Currently Amended) A drone-loading system, comprising: a drone having a frame, at least one propeller for generating aerodynamic lift, a controller for controlling the propeller, and an article containment area for containing an article to be carried by the drone, wherein the article containment area has a bottom formed by an array of rollers for supporting the article and allowing the article to move in, out or through the article containment area; and a drive conveyor for conveying an article towards the array of rollers for loading into the article containment area, the drive conveyor forming a recessed area for landing the drone, wherein the drive conveyor externally drives the array of rollers to move articles into, out of or through the article containment area.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to show alone or in combination, the following, in summary, as claimed:
A drone-loading system comprising a drone and a drive conveyor, wherein the drone has an article containment area, and the article containment area has a bottom formed by an array of rollers, and the rollers are driven externally by the drive conveyor to move articles into, out of or through the article containment area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
14 June 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644